PER CURIAM.
We affirm the judgments of conviction upon a holding that (1) the prosecutor’s comment, “We have shown it beyond a reasonable doubt, since there wasn’t one statement from that witness stand that conflicted with that conclusion,” addressed the evidence as it existed before the jury, not the defendant’s failure to testify, and was therefore within permissible bounds, State v. Jones, 204 So.2d 515 (Fla.1967); White v. State, 348 So.2d 368 (Fla. 3d DCA 1977); and (2) defendant’s contention that the evidence of concealment was insufficient to support a conviction on the count charging him with carrying a concealed firearm is rejected, because (a) this contention was not preserved for review where the defendant’s motion for judgment of acquittal claimed merely that the weapon was not shown to be a firearm, V.J.T. v. State, 390 So.2d 1212 (Fla. 3d DCA 1980); Daley v. State, 374 So.2d 59 (Fla. 3d DCA 1979), and (b) the evidence of concealment was, in any event, sufficient, Oliver v. State, 393 So.2d 1191 (Fla. 3d DCA 1981).
Affirmed.